      Case 6:16-cv-00173-RP-AWA Document 718 Filed 10/30/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

                                                   §
JANE DOE 1, et al.,                                §
                                                   §                   6:16-CV-173-RP
               Plaintiffs,                         §
                                                   §                   Consolidated with
v.                                                 §                   6:17-CV-228-RP
                                                   §                   6:17-CV-236-RP
BAYLOR UNIVERSITY,                                 §
                                                   §
               Defendant.                          §

                                              ORDER

       On October 22, 2018, the Court entered an order advising the parties that in light of the

volume of pending motions, the Court would consider modification of the Scheduling Order at an

appropriate time later in the discovery process. (Advisory, Dkt. 576). Since then, the Court has

resolved 23 motions for discovery relief. Sixteen additional motions remain pending. In anticipation

of the conclusion of discovery, the Court requests that the parties confer and prepare a joint

proposed amended scheduling order.

       Accordingly, IT IS ORDERED that the parties consult the website for the U.S. District

Court for the Western District of Texas (www.txwd.uscourts.gov), the “Judges’ Info” tab, “Standing

Orders,” “Austin Division,” and file a joint proposed scheduling order using District Judge Robert

Pitman’s form on or before November 13, 2019.

        SIGNED on October 30, 2019.
                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
